DETAILED ACTION
In response to communications filed 01 December 2021, this is the first Office action of the merits. Claims 1-20 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claims 7, 14 and 20 recites “using a graphical tree”. The claims do not recite functionality, but instead recites what are the graphical trees used for. Examiner suggests amending the claim to recite the functionality performed by the claimed method, instead of reciting what the claim elements are used for.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 7-12 and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. US 11,226,996 B2. The patented claim teaches the limitations of the claim as shown by comparison below in bold.


Current Application 
(Application# 17540077)
US Patent No. 11,226,996 B2
Claim 1: A method for graphically illustrating a plurality of hierarchical records, the method comprising:
Claim 1: A method for graphically illustrating a plurality of hierarchical records, the method comprising: 
identifying, by a computer device, the plurality of hierarchical records based on a user request, wherein each current record in the plurality of hierarchical records includes at least one parent field identifying a parent record of the current record, wherein the parent record is higher in hierarchy than the current record;
identifying, by a computer device, the plurality of hierarchical records based on a user request, wherein each current record in the plurality of hierarchical records includes at least one parent field,… identifies a parent record of the current record, wherein the parent record is one level higher in hierarchy than the current record;
identifying, by the computer device, a child record among the plurality of hierarchical records having one or more parent fields identifying a first parent record and a second parent record of the child record;
identifying, by the computer device, a child record among the plurality of hierarchical records having one or more parent fields identifying a first parent record and a second parent record of the child record,…
determining a first x-y coordinate on a display device for rendering a first shape representing the child record at a first hierarchical level;
determining a first x-y coordinate on a target output medium for rendering a first shape representing the child record at a first hierarchical level;
determining, based on the first x-y coordinate, a second x-y coordinate on the display device for rendering a second shape representing the first parent record at a second hierarchical level, wherein the first x-y coordinate and the second x-y coordinate are determined without considering the second parent record;
determining, based on the first x-y coordinate, a second x-y coordinate on the target output medium for rendering a second shape representing the first parent record at a second hierarchical level, wherein the first x-y coordinate and the second x-y coordinate are determined without considering the second parent record;
determining, based on the second x-y coordinate, a third x-y coordinate on the display device for rendering a third shape representing the second parent record at the second hierarchical level, wherein the first hierarchical level is a next hierarchical level below the second hierarchical level;
determining, based on the second x-y coordinate, a third x-y coordinate on the target output medium for rendering a third shape representing the second parent record at the second hierarchical level, wherein the first hierarchical level is a next hierarchical level below the second hierarchical level;
rendering, by the computer device, the first shape at the first x-y coordinate, the second shape at the second x-y coordinate and the third shape at the third x-y coordinate, wherein the first shape represents the child record, the second shape represents the first parent record, and the third shape represents the second parent record such that the first parent record and the second parent record are rendered on same hierarchical level; and
rendering, by the computer device, the first shape at the first x-y coordinate, the second shape at the second x-y coordinate and the third shape at the third x-y coordinate, wherein the first shape represents the child record, the second shape represents the first parent record and the third shape represents the second parent record such that the first parent record and the second parent record are rendered on same hierarchical level; and
graphically connecting, by the computer device, the first shape with the second shape and the third shape to illustrate the plurality of hierarchical records on the display device.
graphically connecting, by the computer device, the first shape with the second shape and the third shape to illustrate the plurality of hierarchical records on the target output medium.
Claim 2: wherein the first x-y coordinate, the second x-y coordinate and the third x-y coordinate on a first display device having a first set of dimensions is different than the first x-y coordinate, the second x-y coordinate and the third x-y coordinate on a second display device having a second set of dimensions, wherein the first display device has a different size than the second display device.
Claim 1: wherein the first x-y coordinate, the second x-y coordinate and the third x-y coordinate on a first target output medium having a first set of dimensions is different than the first x-y coordinate, the second x-y coordinate and the third x-y coordinate on a second target output medium having a second set of dimensions, wherein the first target output medium has a different size than the second target output medium. 
Claim 3: drawing a first line between the first shape and the second shape; and 
drawing a second line between the first shape and the third shape, wherein no line exists between the second shape and the third shape.
Claim 2: drawing a first line between the first shape and the second shape; and 
drawing a second line between the first shape and the third shape, wherein no line exists between the second shape and the third shape. 
Claim 4: wherein the second shape is rendered at a sibling level of the third shape such that the first parent record is represented as a sibling of the second parent record.
Claim 3: wherein the second shape is rendered at a sibling level of the third shape such that the first parent record is represented as a sibling of the second parent record. 
Claim 5: identifying, by the computer device among the plurality of hierarchical records, a list of records and a hierarchical relationship among the list of records.
Claim 4: identifying, by the computer device, a list of records and a hierarchical relationship among the plurality of hierarchical records.
Claim 7: wherein the plurality of hierarchical records are graphically illustrated using a graphical tree.
Claim 5: wherein the plurality of hierarchical records are graphically illustrated using a graphical tree.


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,226,996 B2. The claims of U.S. Patent No. 11,226,996 B2 recites graphical tree. Although the claims at issue are not identical, they are not patentably distinct from each other because instant application mentions wherein the parent record is higher in hierarchy than the current record and U.S. Patent No. US 11,226,996 B2 recites wherein the parent record is one level higher in hierarchy than the current record, however they are both referring to the same information since higher and one level higher are basically the same information. Therefore, the limitations of “is higher” from the current application falls entirely within the scope of claim 1 of U.S. Patent No. 11,226,996 B2. As a result, claim 1 of the current application falls entirely within the scope of claim 1 of U.S. Patent No. 11,226,996 B2. 

Claims 2-5 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,226,996 B2 as explained in the table above. Thus claims 2-5 and 7 of instant application falls entirely within the scope of claims 1-5 or in other words, claims 1-5 and 7 are anticipated by claims 1-5 respectively of U.S. Patent No. US 11,226,996 B2.

Claims 8-12 and 14 incorporate substantively all the limitations of claims 1-5 and 7 in a system form and are rejected under the same rationale.

Claims 15-19 and 20 incorporate substantively all the limitations of claims 1-5 and 7 in a computer readable form and are rejected under the same rationale.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-8, 10-15 and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1: 
Claims 1-7 are recited as being directed to a “method”. Claims 8-14 are recited as being directed to a “system”. Claims 15-20 are recited as being directed to a “computer readable medium”. Thus claims 1-20 have been identified to be directed towards the appropriate statutory category. Below is further analysis related to step 2.

Regarding claim 1, 
Step 2A: Prong One: 
Claim 1 recites limitations:
identifying,…  the plurality of hierarchical records based on a user request, wherein each current record in the plurality of hierarchical records includes at least one parent field identifying a parent record of the current record, wherein the parent record is higher in hierarchy than the current record; 
identifying,… a child record among the plurality of hierarchical records having one or more parent fields identifying a first parent record and a second parent record of the child record; 
determining a first x-y coordinate…  for rendering a first shape representing the child record at a first hierarchical level; 
determining, based on the first x-y coordinate, a second x-y coordinate… for rendering a second shape representing the first parent record at a second hierarchical level, wherein the first x-y coordinate and the second x-y coordinate are determined without considering the second parent record; 
determining, based on the second x-y coordinate, a third x-y coordinate… for rendering a third shape representing the second parent record at the second hierarchical level, wherein the first hierarchical level is a next hierarchical level below the second hierarchical level; 
rendering,… the first shape at the first x-y coordinate, the second shape at the second x-y coordinate and the third shape at the third x-y coordinate, wherein the first shape represents the child record, the second shape represents the first parent record, and the third shape represents the second parent record such that the first parent record and the second parent record are rendered on same hierarchical level; and 
graphically connecting,…  the first shape with the second shape and the third shape to illustrate the plurality of hierarchical records on the display device.
These claim limitations appear to be reciting a “Mental Process” including evaluation which may be performed in a human mind. 
A human being can mentally apply evaluation to identify hierarchical records with parent record that is highest in the hierarchy. A human mind can evaluate to identify a child record having plurality of parent records. A human being can perform evaluation on a paper to determine first x-y coordinate to determine first shape representing the child record using a pen and a paper. A human mind can evaluate on a piece of paper to determine second x-y coordinate to determine second shape representing a first parent record using a pen and a paper. A human being can also evaluate on a piece of paper to determine third x-y coordinate to determine a third shape representing a second parent record using a pen and a paper. Once the determinations are made the shapes are rendered based on evaluation on a piece of paper based on the determined x-y coordinates and those shapes are connected. 
Step 2A: Prong Two:
Claim 1 further recites limitations:
… by a computer device,…
…. by the computer device,…
…. on a display device,…
…. on the display device,… 
These claim limitations appear to be to merely add the use of generic computer components which are merely executing the abstract idea within a computer device (see MPEP 2106.05(b)) and do not appear to integrate the abstract idea into a particular application.
Step 2B:
Claim 1 further recites limitations:
… by a computer device,…
…. by the computer device,…
…. on a display device,…
…. on the display device,… 
These claim limitations appear to be to merely add the use of generic computer components which are merely executing the abstract idea within a computer device (see MPEP 2106.05(b)) and do not appear to amount to significantly more.
Claims 8 and 15 incorporate substantively all the limitations of claim 1 in a system and computer-readable medium form and are rejected under the same rationale.

Regarding claims 3-7, 
Step 2A and 2B: 
Claim 3 further recites limitations:
drawing a first line between the first shape and the second shape; and 
drawing a second line between the first shape and the third shape, wherein no line exists between the second shape and the third shape. 
Claim 4 further recites limitations:
wherein the second shape is rendered at a sibling level of the third shape such that the first parent record is represented as a sibling of the second parent record 
Claim 5 further recites limitations:
identifying,… among the plurality of hierarchical records, a list of records and a hierarchical relationship among the list of records.
Claim 6 further recites limitations:
wherein the child record is a descendant of the first parent record and the second parent record according to the hierarchical relationship among the list of records.
Claim 7 further recites limitations:
wherein the plurality of hierarchical records are graphically illustrated using a graphical tree.
These claim limitations appear to be reciting a “Mental Process” including evaluation which may be performed in a human mind. 
A human being can apply evaluation to draw on a sheet of paper lines between the shapes. A  human mind can evaluate to determine that the second shape is rendered at the sibling level where the first and second parent records are at the same level. A human being can evaluate to identify list of records with hierarchical relationships. A human mind can apply evaluation to determine that the child record is a descendant of plurality of parent records and the hierarchical records can be represented using a pen and a paper. 
There are no additional claim limitations that integrate into a practical application or amount to significantly more than the abstract idea.

Claims 10-14 incorporate substantively all the limitations of claim 3-7 in a system form respectively and are rejected under the same rationale.

Claims 17-19 and 20 incorporate substantively all the limitations of claim 3-5 and 7 in a computer-readable medium form respectively and are rejected under the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (US 2018/0307737 A1, hereinafter “Xie”) in view of Feinsmith (US 2005/0182773 A1, hereinafter “Feinsmith”) further in view of Wigington et al. (US 2015/0278273 A1, hereinafter “Wigington”).

Regarding claim 1, Xie teaches
A method (see Xie, [0005] “method that facilitates generation and management of a hierarchical data structure”) for graphically illustrating (see Xie, [0093] “A graphical user interface may depict the data that is organized in table or spreadsheet in a hierarchical tree representation”) a plurality of hierarchical records, (see Xie, [0008] “In hierarchical data structures, data is stored as a record and represented as nodes in the hierarchical data structure”; [0043] “the table may be a relational table wherein each row represents a record that is represented as a node in the hierarchical tree”) the method comprising: (see Xie, [0005] “method that facilitates generation and management of a hierarchical data structure”).
identifying, by a computer device, the plurality of hierarchical records (see Xie, [0033]-[0038] “In a hierarchical tree representation, the root node is the very first or parent node. A root node is just like any node, in that it is part of a data structure, and represents a record which consists of one or more fields with links to other records and contains a data field; it simply happens to be the first node representing the first record… Properties of a hierarchical tree structure may be represented by the number of levels in a tree, the height of a tree and width of a tree… The number of levels within a tree is determined by determining the level of each node and identifying the node with the highest defined level. The level of a node may be defined by 1 + the number of connections between the node and the root”) based on a user request, (see Xie, [0085]-[0087] “a user interface that may be used to create a hierarchical data structure… Once the client has generated the spreadsheet, the spreadsheet can be uploaded by selecting button 602 on the graphical user interface. Once the spreadsheet has been uploaded, the data entries may be extracted and transformed into the hierarchical data structure… the client may select the preview button 610 to generate the preview”) wherein each current record in the plurality of hierarchical records includes (see Xie, [0008] “In hierarchical data structures, data is stored as a record and represented as nodes in the hierarchical data structure”; [0043] “the table may be a relational table wherein each row represents a record that is represented as a node in the hierarchical tree”) at least one parent field identifying a parent record of the current record, (see Xie, Fig. 3; [0042] “a column stores the Parent Node ID… For each of the nodes the Root Node ID and Parent Node ID is identified and listed in the respective columns”) wherein the parent record is higher in hierarchy than the current record; (see Xie, [0044] “The parent Node ID will always be the same as the Root Node ID for the highest hierarchical data element, the root node…The second row, third row, and fourth row of the table depicts Nodes B, C and D having the same parent, Node A. In other words, the table displays that Node A has 3 children, namely, Node B, Node C and Node D. Thus, the Root Node ID for each of Node B, Node C and Node D equals A (representing Node A)” – Node A is one level higher than nodes B, C and D).
identifying, (see Xie, [0076] “once Node B is identified, the data associated with Node B is analyzed to see if the data is dependent on the data associated with Node A”) by the computer device, (see Xie, [0028] “may be implemented in the context of any computer-implemented system”) a child record among the plurality of hierarchical records having one or more parent fields (see Xie, [0076] “once Node B is identified, the data associated with Node B is analyzed to see if the data is dependent on the data associated with Node A”).
graphically connecting, by the computer device, the nodes… (see Xie, [0030] “The nodes are connected to one another through links that represent the relationship between the nodes. The relationship between the nodes is a parent-child relationship”; [0028] “may be implemented in the context of any computer-implemented system”) to illustrate the plurality of hierarchical records (see Xie, [0030] “the hierarchical data structure may be a tree like structure. The nodes are connected to one another through links that represent the relationship between the nodes. The relationship between the nodes is a parent-child relationship”; [0094] “the client may generate a hierarchical tree structure or a directory tree structure within the graphical user interface instead of entering data into a table and then having a computer application convert the data entered in the table into a hierarchical tree structure 701”) on the display device (see Xie, [0093] “A graphical user interface may depict the data that is organized in table or spreadsheet in a hierarchical tree representation 701”).
Xie does not explicitly teach identifying a first parent record and a second parent record of the child record; determining a first x-y coordinate on a display device for rendering a first shape representing the child record at a first hierarchical level; determining, based on the first x-y coordinate, a second x-y coordinate on the display device for rendering a second shape representing the first parent record at a second hierarchical level, wherein the first x-y coordinate and the second x-y coordinate are determined without considering the second parent record; determining, based on the second x-y coordinate, a third x-y coordinate on the display device for rendering a third shape representing the second parent record at the second hierarchical level, wherein the first hierarchical level is a next hierarchical level below the second hierarchical level; rendering, by the computer device, the first shape at the first x-y coordinate, the second shape at the second x-y coordinate and the third shape at the third x-y coordinate, wherein the first shape represents the child record, the second shape represents the first parent record, and the third shape represents the second parent record such that the first parent record and the second parent record are rendered on same hierarchical level; and graphically connecting, by the computer device, the first shape with the second shape and the third shape to illustrate the plurality of hierarchical records on the display device.
However, Feinsmith discloses the concept of hierarchically organizing activity nodes and also teaches
identifying a first parent record and (see Feinsmith, [0524] “a primary parent identifying field [1236] for identifying the one primary parent ADO of the given ADO”) a second parent record of the child record; (see Feinsmith, [0532] “one or more secondary parent identifying fields [1237] for identifying, alone or in combination, the one or more secondary parent ADO's, if any, of the given ADO”).
based on the position node on a display device for rendering a first shape representing the child record at a first hierarchical level; (see Feinsmith, [0210] “to position node 1220 as a primary child under a pre-established parent node”; [0030] “showing another user interface presentation in accordance with the disclosure which simultaneously presents… expressions of hierarchically organized”; Fig. 8 – 877 – Level 3 – [first hierarchical level is interpreted as Level 3]).
based on the position on the display device for rendering a second shape representing the first parent record at a second hierarchical level,… (see Feinsmith, [0270] “The user may also have preferences for the relative location of certain activity-node representing icons… the system may leave the icon in a relative position offset from the primary parent icon as last established by the user”; [0030] “showing another user interface presentation in accordance with the disclosure which simultaneously presents… expressions of hierarchically organized”; Fig. 8 – 878 – Level 1 left side - [second hierarchical level is interpreted as Level 1]) without considering the second parent record; (see Feinsmith, [0142] “Secondary Parents and Secondary Children are possible enhancements to a basic tree structure” – The primary relationships are determined first).
based on the position on the display device for rendering a third shape representing the second parent record (see Feinsmith, [0154] “The graphically-displayed tree structure allows Max to easily insert new activities into the graphically presented tree in visually cued locations. Max can establish both primary and secondary parent/child activity data object relationships as desired”; [0030] “showing another user interface presentation in accordance with the disclosure which simultaneously presents… expressions of hierarchically organized”; Fig. 8 – 874 Level 1 – right side) at the second hierarchical level, (see Feinsmith, [0208] “Secondary parent-child relationships allow users to "perceive" the possibility of inter-connection between two or more disparate activity nodes, and that may not happen if the two disparate activity nodes are never presented in a same display, near to one another”; Fig. 8 – Object Name of "Personal" 878 and Object Name of “Work” 874 are at the same level i.e. Level 1 - [second hierarchical level is interpreted as Level 1]) wherein the first hierarchical level is below (see Feinsmith, [0210] “to position node 1220 as a primary child under a pre-established parent node”; [0030] “showing another user interface presentation in accordance with the disclosure which simultaneously presents… expressions of hierarchically organized”; Fig. 8 – 877 – Level 3 – [first hierarchical level is interpreted as Level 3]) the second hierarchical level; (see Feinsmith, [0208] “Secondary parent-child relationships allow users to "perceive" the possibility of inter-connection between two or more disparate activity nodes, and that may not happen if the two disparate activity nodes are never presented in a same display, near to one another”; Fig. 8 – Object Name of "Personal" 878 and Object Name of “Work” 874 are at the same level i.e. Level 1 - [second hierarchical level is interpreted as Level 1]).
rendering, by the computer device, (see Feinsmith, [0270] “the node could be presented as a 2D circle, square, rectangle, hexagon or other 2D geometric shape or as a planarized projection of a 3D object such as sphere, cube, etc. [0582] “provided graphical icons that represent respective activity nodes can be selectively presented with different ones of the icon attributes group consisting of: shape {874 vs. 878}, size, color, boundary texturing, fill texturing, boundary dashing, boundary thickness, and flash pattern”; Fig. 1) the first shape at a specific level… (see Feinsmith, Fig. 8 – 877 at level 3) the second shape at a specific level… (see Feinsmith, Fig. 8 – 878 at level 1 left side) and the third shape at a specific level… (see Feinsmith, Fig. 8 – 874 at level 1 right side) wherein the first shape represents the child record, (see Feinsmith, Fig. 8 – 877 - Golf) the second shape represents the first parent record, and (see Feinsmith, Fig. 8 – 878 - Personal) the third shape represents the second parent record (see Feinsmith, Fig. 8 – 874 - Work) such that the first parent record and the second parent record are rendered on same hierarchical level; and (see Feinsmith, Fig. 8 – parent records 878 and 876 are at the same level – Level 1).
connecting the first shape with the second shape (see Feinsmith, [0156] “Since Golf is already a primary child of "Friends" – Fig. 8 – Golf 877 is connected to Personal 878 via Friends) and the third shape (see Feinsmith, [0156] “Max may realize that his Golf activity 877 should be secondarily associated with his Work activity 874. Max can use a line-drawing drag operation or another operation for creating the secondary association between the Golf icon and the Work icon”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of organizing multiple parent nodes of a child node in a hierarchical structure for display and generating links as being disclosed and taught by Feinsmith in the system taught by Xie to yield the predictable results of efficiently analyzing and presenting data based on user’s preferences  (see Feinsmith, [0074] “The disclosed ACMAN System 105 can include mechanisms for helping each user to learn from others and develop more sophisticated understandings of matters and to incorporate representations of such more sophisticated understandings into their local, computer-held models (e.g., into tree structure 115 of FIG. 1). The disclosed ACMAN system 105 allows each user to determine his/her level of preferred resolution. Max may like to have very detailed expressions of all his ideas (see spreadsheet 116) while Adam prefers less detail. (Compare for example, Adam's spreadsheet at 126 versus Max's at 116.) A single, well chosen word or phrase is sufficient for Adam. The system 105 respects each user's preferences”).
The proposed combination of Xie and Feinsmith does not explicitly teach determining a first x-y coordinate on a display device; determining, based on the first x-y coordinate, a second x-y coordinate on the display device, wherein the first x-y coordinate and the second x-y coordinate are determined without considering the second parent record; determining, based on the second x-y coordinate, a third x-y coordinate on the display device wherein the first hierarchical level is a next hierarchical level below the second hierarchical level; rendering, the first shape at the first x-y coordinate, the second shape at the second x-y coordinate and the third shape at the third x-y coordinate.
However, Wigington discloses dynamic display of hierarchical data and also teaches
determining a first x-y coordinate on the display area (see Wigington, [0094] “The operations may include determining first coordinates on the display area”). 
determining, based on the first x-y coordinate, a second x-y coordinate on the display area (see Wigington, [0094] “determine second coordinates… in the display area using the tree spacing structure and the first coordinates”) wherein the first x-y coordinate and (see Wigington, [0094] “The operations may include determining first coordinates on the display area”) the second x-y coordinate are determined without considering the second parent record (see Wigington, [0094] “determine second coordinates… in the display area using the tree spacing structure and the first coordinates” – there is no consideration of second parent record in Wigington reference).
determining, based on the second x-y coordinate, (see Wigington, [0094] “determine second coordinates… in the display area using the tree spacing structure and the first coordinates”) a third x-y coordinate on the display area (see Wigington, [0096] “determining third coordinates… using the tree spacing structure and the new coordinates for the target node”).
lower level is a next hierarchical level below root node (see Wigington, [0037] “may have a root node at the top and lower levels below the root”). 
drawing on the first x-y coordinate,… (see Wigington, [0094] “The operations may include determining first coordinates on the display area”; [0059]-[0060] “Process 1000 enables the system to draw the tree in the display area based on the (x,y) coordinates of any node in the tree…For the purposes of drawing the tree, the (x,y) coordinates and the dimensions of the viewing area may be expressed in terms of the size of the representations used to depict the nodes in the tree”) drawing on the second x-y coordinate… (see Wigington, [0094] “determine second coordinates… in the display area using the tree spacing structure and the first coordinates”; [0059]-[0060] “Process 1000 enables the system to draw the tree in the display area based on the (x,y) coordinates of any node in the tree…For the purposes of drawing the tree, the (x,y) coordinates and the dimensions of the viewing area may be expressed in terms of the size of the representations used to depict the nodes in the tree”) drawing on the third x-y coordinate, (see Wigington, [0096] “determining third coordinates… using the tree spacing structure and the new coordinates for the target node”; [0059]-[0060] “Process 1000 enables the system to draw the tree in the display area based on the (x,y) coordinates of any node in the tree…For the purposes of drawing the tree, the (x,y) coordinates and the dimensions of the viewing area may be expressed in terms of the size of the representations used to depict the nodes in the tree”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of displaying a tree structure based on the determined coordinates and sizes as being disclosed and taught by Wigington in the system taught by the proposed combination of Xie and Feinsmith to yield the predictable results of improving the functioning of the system by resulting in faster display of the representations of the nodes (see Wigington, [0041] “the system may use dynamic loading of the tree spacing structure, so that an initial number of generations with tree spacing structure entries and additional entries are added when they begin to move into the display or in the background once an initial display is generated. Dynamic loading improves the perceived functioning of the system by resulting in faster display of the representations of the nodes at an initial load time”).
Claims 8 and 15 incorporate substantively all the limitations of claim 1 in a system (see Xie, [0028] “as a process, an apparatus, a system, a device, a method, a computer readable medium such as a computer readable storage medium containing computer readable instructions or computer program code, or as a computer program product comprising a computer usable medium having a computer readable program code embodied therein”) and computer-readable medium form (see Xie, [0028] “as a process, an apparatus, a system, a device, a method, a computer readable medium such as a computer readable storage medium containing computer readable instructions or computer program code, or as a computer program product comprising a computer usable medium having a computer readable program code embodied therein”) and are rejected under the same rationale.

Regarding claim 2, the proposed combination of Xie, Feinsmith and Wigington teaches
wherein the first x-y coordinate, (see Wigington, [0094] “The operations may include determining first coordinates on the display area”; [0059]-[0060] “Process 1000 enables the system to draw the tree in the display area based on the (x,y) coordinates of any node in the tree…For the purposes of drawing the tree, the (x,y) coordinates and the dimensions of the viewing area may be expressed in terms of the size of the representations used to depict the nodes in the tree”) the second x-y coordinate and (see Wigington, [0094] “determine second coordinates… in the display area using the tree spacing structure and the first coordinates”; [0059]-[0060] “Process 1000 enables the system to draw the tree in the display area based on the (x,y) coordinates of any node in the tree…For the purposes of drawing the tree, the (x,y) coordinates and the dimensions of the viewing area may be expressed in terms of the size of the representations used to depict the nodes in the tree”) the third x-y coordinate (see Wigington, [0096] “determining third coordinates… using the tree spacing structure and the new coordinates for the target node”; [0059]-[0060] “Process 1000 enables the system to draw the tree in the display area based on the (x,y) coordinates of any node in the tree…For the purposes of drawing the tree, the (x,y) coordinates and the dimensions of the viewing area may be expressed in terms of the size of the representations used to depict the nodes in the tree”) on a first display device having a first set of dimensions is different than (see Wigington, [0060] “For the purposes of drawing the tree, the (x,y) coordinates and the dimensions of the viewing area may be expressed in terms of the size of the representations used to depict the nodes in the tree… If four representations fit across the viewing area then the x coordinate may range from 1 to 4. In some implementations, the focus line may be located at I (e.g., y=1 for a vertical focus line)... Actual screen coordinates may be determined based on the size of the representations and the relative coordinates. In the discussion below, the term coordinates refers to relative coordinates” – coordinates and dimensions are based on different sizes which are first and second display devices) the first x-y coordinate, (see Wigington, [0094] “The operations may include determining first coordinates on the display area”; [0059]-[0060] “Process 1000 enables the system to draw the tree in the display area based on the (x,y) coordinates of any node in the tree…For the purposes of drawing the tree, the (x,y) coordinates and the dimensions of the viewing area may be expressed in terms of the size of the representations used to depict the nodes in the tree”) the second x-y coordinate and (see Wigington, [0094] “determine second coordinates… in the display area using the tree spacing structure and the first coordinates”; [0059]-[0060] “Process 1000 enables the system to draw the tree in the display area based on the (x,y) coordinates of any node in the tree…For the purposes of drawing the tree, the (x,y) coordinates and the dimensions of the viewing area may be expressed in terms of the size of the representations used to depict the nodes in the tree”) the third x-y coordinate (see Wigington, [0096] “determining third coordinates… using the tree spacing structure and the new coordinates for the target node”; [0059]-[0060] “Process 1000 enables the system to draw the tree in the display area based on the (x,y) coordinates of any node in the tree…For the purposes of drawing the tree, the (x,y) coordinates and the dimensions of the viewing area may be expressed in terms of the size of the representations used to depict the nodes in the tree”) on a second display device having a second set of dimensions, (see Wigington, [0060] “For the purposes of drawing the tree, the (x,y) coordinates and the dimensions of the viewing area may be expressed in terms of the size of the representations used to depict the nodes in the tree… If four representations fit across the viewing area then the x coordinate may range from 1 to 4. In some implementations, the focus line may be located at I (e.g., y=1 for a vertical focus line)... Actual screen coordinates may be determined based on the size of the representations and the relative coordinates. In the discussion below, the term coordinates refers to relative coordinates” – coordinates and dimensions are based on different sizes which are first and second display devices) wherein the first display device has a different size than the second display device (see Wigington, [0100] “decreasing dimensions of the representations in response to a zoom out operation and displaying representations of nodes in the display area using coordinates determined based on the tree spacing structure and the decreased dimensions, wherein the decreased dimensions enable more representations to appear in the display area without recalculating the entire tree spacing structure… determining whether a node has a descendent in the display area based on a focus child count spacing variable and a focus child relative percentage spacing variable in the tree spacing structure and coordinates for a parent of the node”). The motivation for the proposed combination is maintained. 
Claims 9 and 16 incorporate substantively all the limitations of claim 2 in a system and computer-readable medium form and are rejected under the same rationale.

Regarding claim 3, the proposed combination of Xie, Feinsmith and Wigington teaches
wherein graphically connecting further comprises: (see Xie, [0030] “The nodes are connected to one another through links that represent the relationship between the nodes. The relationship between the nodes is a parent-child relationship”).
drawing a first line between (see Feinsmith, [0182] “drawing links between the established set or sets and a corresponding one or more ADO's) the first shape and (see Feinsmith, Fig. 8 – 877 - Golf) the second shape; and (see Feinsmith, Fig. 8 – 878 - Personal).
drawing a second line between the first shape and the third shape, (see Feinsmith, [0156] “Max may realize that his Golf activity 877 should be secondarily associated with his Work activity 874. Max can use a line-drawing drag operation or another operation for creating the secondary association between the Golf icon and the Work icon”) wherein no line exists between the second shape and the third shape (see Feinsmith, Fig. 8 – there are no lines between 878 at level 1 left side and 874 at level 1 right side). The motivation for the proposed combination is maintained. 
Claims 10 and 17 incorporate substantively all the limitations of claim 3 in a system and computer-readable medium form and are rejected under the same rationale.

Regarding claim 4, the proposed combination of Xie, Feinsmith and Wigington teaches
wherein the second shape (see Feinsmith, Fig. 8 – 878) is rendered (see Feinsmith, [0270] “the node could be presented as a 2D circle, square, rectangle, hexagon or other 2D geometric shape or as a planarized projection of a 3D object such as sphere, cube, etc. [0582] “provided graphical icons that represent respective activity nodes can be selectively presented with different ones of the icon attributes group consisting of: shape {874 vs. 878}, size, color, boundary texturing, fill texturing, boundary dashing, boundary thickness, and flash pattern”) at a sibling level (see Feinsmith, Fig. 8 – 878 and 874 do not share a parent child relationship and they share a sibling relationship since they are both at the same level) of the third shape (see Feinsmith, Fig. 8 – 874) such that the first parent record (see Feinsmith, Fig. 8 – 878 - Personal) is represented as a sibling (see Feinsmith, Fig. 8 – 878 Personal and 874 Work do not share a parent child relationship and they share a sibling relationship since they are both at the same level) of the second parent record (see Feinsmith, Fig. 8 – 878 - Personal). The motivation for the proposed combination is maintained. 
Claims 11 and 18 incorporate substantively all the limitations of claim 4 in a system and computer-readable medium form and are rejected under the same rationale.

Regarding claim 5, the proposed combination of Xie, Feinsmith and Wigington teaches
wherein identifying the plurality of hierarchical records (see Xie, [0033]-[0038] “In a hierarchical tree representation, the root node is the very first or parent node. A root node is just like any node, in that it is part of a data structure, and represents a record which consists of one or more fields with links to other records and contains a data field; it simply happens to be the first node representing the first record… Properties of a hierarchical tree structure may be represented by the number of levels in a tree, the height of a tree and width of a tree… The number of levels within a tree is determined by determining the level of each node and identifying the node with the highest defined level. The level of a node may be defined by 1 + the number of connections between the node and the root”) based on the user request includes: (see Xie, [0085]-[0087] “a user interface that may be used to create a hierarchical data structure… Once the client has generated the spreadsheet, the spreadsheet can be uploaded by selecting button 602 on the graphical user interface. Once the spreadsheet has been uploaded, the data entries may be extracted and transformed into the hierarchical data structure… the client may select the preview button 610 to generate the preview”).
identifying, by the computer device among the plurality of hierarchical records, (see Xie, [0033]-[0038] “In a hierarchical tree representation, the root node is the very first or parent node. A root node is just like any node, in that it is part of a data structure, and represents a record which consists of one or more fields with links to other records and contains a data field; it simply happens to be the first node representing the first record… Properties of a hierarchical tree structure may be represented by the number of levels in a tree, the height of a tree and width of a tree… The number of levels within a tree is determined by determining the level of each node and identifying the node with the highest defined level. The level of a node may be defined by 1 + the number of connections between the node and the root”) a list of records and a hierarchical relationship among the list of records (see Xie, [0056] “a plurality of records are received from a client device. The records may include at least one attribute that defining a relationship with the other records. For example, a client may provide a list of employees for a company.  The list of employees may include employees Jack, Jill and Fred.  For each employee, the client may specify their role within company which defines the relations between other employees on the list. For instance, the client may include in the list that Jack is the CEO of the company, Jill is the sales manager of the company, and Fred is salesman”). The motivation for the proposed combination is maintained. 
Claims 12 and 19 incorporate substantively all the limitations of claim 5 in a system and computer-readable medium form and are rejected under the same rationale.

Regarding claim 6, the proposed combination of Xie, Feinsmith and Wigington teaches
wherein the child record is a descendant of the first parent record and the second parent record (see Feinsmith, [0524] “a primary parent identifying field [1236] for identifying the one primary parent ADO of the given ADO”; [0532] “one or more secondary parent identifying fields [1237] for identifying, alone or in combination, the one or more secondary parent ADO's, if any, of the given ADO”) according to the hierarchical relationship among the list of records (see Xie, [0056] “a plurality of records are received from a client device. The records may include at least one attribute that defining a relationship with the other records. For example, a client may provide a list of employees for a company. The list of employees may include employees Jack, Jill and Fred.  For each employee, the client may specify their role within company which defines the relations between other employees on the list. For instance, the client may include in the list that Jack is the CEO of the company, Jill is the sales manager of the company, and Fred is salesman”; [0030] “The nodes are connected to one another through links that represent the relationship between the nodes. The relationship between the nodes is a parent-child relationship”). The motivation for the proposed combination is maintained. 
Claim 13 incorporates substantively all the limitations of claim 6 in a system form and is rejected under the same rationale.

Regarding claim 7, the proposed combination of Xie, Feinsmith and Wigington teaches
wherein the plurality of hierarchical records (see Xie, [0008] “In hierarchical data structures, data is stored as a record and represented as nodes in the hierarchical data structure”; [0043] “the table may be a relational table wherein each row represents a record that is represented as a node in the hierarchical tree”) are graphically illustrated using a graphical tree (see Xie, [0093] “A graphical user interface may depict the data that is organized in table or spreadsheet in a hierarchical tree representation”). The motivation for the proposed combination is maintained. 
Claims 14 and 20 incorporate substantively all the limitations of claim 7 in a system and computer-readable medium form and are rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532. The examiner can normally be reached Monday - Friday (7:30 AM to 4:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAISHALI SHAH/Primary Examiner, Art Unit 2156